Exhibit 10.8
PROMISSORY NOTE


US $50,000
August 3, 2009



FOR VALUE RECEIVED, the undersigned, SUMOTEXT Incorporated, a Nevada
corporation, which has a business address of 2100 Riverdale, Suite 200, Little
Rock, Arkansas, 72202 ("Maker"), hereby promises to pay to the order of Timothy
Miller, an individual ("Payee"), the principal sum of Fifty Thousand Dollars
($50,000), in lawful money in United States of America, which shall be legal
tender, bearing interest and payable as provided herein.  This Promissory Note
(this “Note” or “Promissory Note”) has an effective date of August 3, 2009 (the
“Effective Date”).


1.
Interest on the unpaid balance of this Note shall bear interest at the rate of
ten percent (10%) per annum, which interest shall accrue from the Effective Date
until the Maturity Date (as defined below), unless prepaid prior to such
Maturity Date. All past-due principal and interest (which failure to pay such
amounts shall be defined herein as an “Event of Default”) shall bear interest at
the rate of fifteen percent (15%) per annum until paid in full.  Interest will
be computed on the basis of a 360-day year.



2.
Payments of accrued interest on this Note shall be due and payable to Payee
quarterly, beginning on the date three months from the Effective Date of this
Note, and continuing every three months thereafter until August 4, 2010 (the
“Maturity Date”), at which time the entire principal amount of this Note and any
and all accrued and unpaid interest shall be due and payable.



3.
This Note may be prepaid in whole or in part, at any time and from time to time,
without premium or penalty.



4.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.



5.
This Note shall be binding upon and inure to the benefit of the Payee named
herein and Payee’s respective successors and assigns.  Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note.  Payee may assign this Note or any of its rights, interests or
obligations to this Note without the prior written approval of Maker.



6.
No provision of this Note shall alter or impair the obligation of Maker to pay
the principal of and interest on this Note at the times, places and rates, and
in the coin or currency, herein prescribed.

--------------------------------------------------------------------------------


7.
The Maker will do or cause to be done all things reasonably necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises and comply with all laws applicable to the Maker, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on the Maker. Failure to comply with this provision shall constitute an
Event of Default.



8.
Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate.



9.
Upon an Event of Default (as defined herein), Payee shall have the right to
require the Maker to immediately pay the entire unpaid principal and interest
due under this Note.



10.
In the event the maturity of this Note is accelerated by reason of an Event of
Default under this Note, any other agreement entered into in connection herewith
or therewith, or by voluntary prepayment by Maker or otherwise, then earned
interest may never include more than the Maximum Rate allowable by law, computed
from the dates of each advance of the loan proceeds outstanding until
payment.  If from any circumstance any holder of this Note shall ever receive
interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of principal hereof shall be refunded to Maker.  In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any nonprincipal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note.  The term
"Maximum Rate" shall mean the maximum rate of interest allowed by applicable
federal or state law.



11.
Except as provided herein, Maker and any sureties, guarantors and endorsers of
this Note jointly and severally waive demand, presentment, notice of nonpayment
or dishonor, notice of intent to accelerate, notice of acceleration, diligence
in collecting, grace, notice and protest, and consent to all extensions without
notice for any period or periods of time and partial payments, before or after
maturity, without prejudice to the holder.  The holder shall similarly have the
right to deal in any way, at any time, with one or more of the foregoing parties
without notice to any other party, and to grant any such party any extensions of
time for payment of any of said indebtedness, or to grant any other indulgences
or forbearance whatsoever, without notice to any other party and without in any
way affecting the personal liability of any party hereunder.  If any efforts are
made to collect or enforce this Note or any installment due hereunder, the
undersigned agrees to pay all collection costs and fees, including reasonable
attorney's fees.



12.
All of the terms, provisions and conditions of this Note shall be binding upon
and shall inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.



13.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Arkansas, excluding any provision of this Note which would require
the use of the laws of any other jurisdiction.



14.
This Note constitutes the entire agreement of the parties hereto and expressly
supersedes all prior and contemporaneous understandings and commitments, whether
written or oral, with respect to the subject matter hereof.  No variations,
modifications, changes or extensions of this Note or any other terms hereof
shall be binding upon any party hereto unless set forth in a document duly
executed by such party or an authorized agent or such party.



15.
No failure on the part of the Payee to enforce any provisions of this Note will
act as a waiver of the right to enforce that provision.



16.
A copy of this Promissory Note signed by one party and (a) faxed to another
party or (b) scanned and emailed to another party shall be deemed to have been
executed and delivered by the signing party as though an original.  A photocopy
or PDF of this Promissory Note shall be effective as an original for all
purposes.













[Remainder of page left intentionally blank.  Signature page follows.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker has duly executed this Note as of the day and year
first above written, with an Effective Date as provided above.





 
SUMOTEXT Incorporated
         
/s/ Matthew Lozeau
 
_________________________________
 
Matthew Lozeau
 
Secretary




 
 
 

--------------------------------------------------------------------------------

